Citation Nr: 1601757	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-32 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1999 to May 1999 and from October 2003 to October 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia. 

The Veteran appeared at a March 2013 Travel Board hearing before the Board.  A transcript is of record.

The Board remanded this matter in January 2015 for additional development.  As discussed further below, the Board's directives have not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 30 percent for his service-connected asthma. Unfortunately, the Board finds that the Veteran's claim must be remanded to ensure compliance with the directives of the Board's prior remand.

The Board's January 2015 remand directed the VA examiner to specifically address the Veteran's assertions regarding the use of corticosteroids and VA treatment records that show that he has been prescribed Mometasone.  The examiner was also instructed to confirm the form in which the Veteran's Mometasone is taken (i.e., inhaled, rather than cream, nasal spray, injections or pills) and specify whether the particular form used by the Veteran is considered to be "systemic."  Pursuant to the Board's remand, the Veteran was afforded a VA examination in April 2015.  However, the April 2015 examiner failed to address the Veteran's assertions pertaining to corticosteroids use and the VA treatment records showing a prescription of Mometasone.  Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order. Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who provided the April 2015 VA examination.  If the VA examiner is no longer available, then the claims file should be forwarded to another qualified examiner to prepare an addendum opinion.  If the examiner determines that an examination is necessary, one should be scheduled.

The examiner must indicate whether the Veteran has at least monthly visits to a physician for required care of exacerbations, and/or the frequency of courses of systemic (oral or parenteral) corticosteroids. The examiner should specifically address the Veteran's assertions regarding the use of corticosteroids and the VA treatment records that show that the Veteran has been prescribed Mometasone.  The examiner should confirm the form in which the Mometasone is taken (i.e., inhaled, rather than cream, nasal spray, injections or pills) and should address whether the particular form used by the Veteran is considered to be "systemic."

2. Once all the above actions have been completed, the issue on appeal should be readjudicated.  If any benefit sought remains denied, provide the Veteran a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




